IN RE RULES CREATING AND CONTROLLING THE OKLAHOMA BAR ASSOC.



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE RULES CREATING AND CONTROLLING THE OKLAHOMA BAR ASSOC.

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE RULES CREATING AND CONTROLLING THE OKLAHOMA BAR ASSOC.2018 OK 15Case Number: SCBD-4483Decided: 02/26/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 15, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

 

In Re: Rules Creating and Controling the Oklahoma Bar Association



ORDER

This matter comes on before this Court upon an Application to Amend Art. VI, Section 5 of the Rules Creating and Controlling the Oklahoma Bar Association, 5 O.S. ch. 1, app. 1, as proposed and set out in Exhibit "A" attached hereto. This Court finds that it has jurisdiction over this matter and the Rules are hereby amended as set out in Exhibit A attached hereto effective immediately.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 26th day of February, 2018.

/S/CHIEF JUSTICE


Combs, C.J., Gurich, V.C.J., Kauger, Winchester, Edmondson, Colbert, Reif and Wyrick, JJ., concur.


 

 
EXHIBIT "A"
Oklahoma Statutes Citationized
Title 5. Attorneys and the State Bar 
Chapter 1 - Attorneys and Counselors
Appendix 1 - Rules Creating and Controlling the Oklahoma Bar Association
Article Article VI
Section Art VI Sec 5 - Report of Executive Director
Cite as: O.S. §, __ __
On or before the tenth day of each month the Executive Director shall mail to each member of the Board of Governors and the Chief Justice of the Supreme Court a detailed account showing the receipts and disbursements of the preceding month; such statement shall contain any additional information requested by the Board of Governors. On or before the 21st day of January of each year an annual financial report shall be prepared by the Executive Director. It shall be submitted to the Board of Governors no later than the regular February meeting of the Board. After approval thereof by the Board of Governors the same shall be published promptly in the Bar Journal. 
The Executive Director shall cause to be prepared for each month a statement showing the financial condition of the Association and such other financial reports requested by the Board of Governors. Such monthly financial statement shall be provided to the Oklahoma Supreme Court liaison and the Board of Governors within sixty (60) days from the end of each calendar month. Additionally, the Executive Director shall cause a copy of the Financial Audit of the Association to be provided to the Oklahoma Supreme Court liaison and the Board of Governors for review prior to being placed upon the agenda for approval by the Board of Governors.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



Title 5. Attorneys and the State Bar
 CiteNameLevel
 5 O.S. Art VI Sec 5, Report of Executive DirectorCited


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA